Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	The present Office Action is based upon the original patent application filed as modified by the preliminary amendment filed on 08/20/2019. Claims 1-19 are now pending in the present application.
	
Priority
3.	Receipt is acknowledged of papers submitted (EP 17160243.6, filed 03/10/2017) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4. 	The information disclosure statement filed 08/20/2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been considered and placed in the application file.

Specification
5. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
6.	Claims 1, 8 and 15 are objected to because of the following informalities:

	- Regarding claim 1, line 3, the recited limitation “the radio network” should be changed to -- a radio network -- to avoid lack of antecedent basis.
	Claim 1 defines the transmission of “preference data” and of a “service request”. Further, the claim defines the reception of “information ... indicating direct or indirect downlink data transmission”. However, the claim fails to define any relation between these method steps. 
In other words, from the definition of the claim it is unclear if and how the selection of direct or indirect downlink data transmission relates to the preference data and/or the service request, thereby rendering the scope of protection of said claim unclear. It should be amended so as to clarify how the preference data and the service request are further used in the claim and in particular how they contribute to the selection of a direct or indirect downlink.
Also, according to the definition of the claim, the reception of the indication of the direct or indirect link is not related to the service request. Indeed, the claim completely fails to define how this “service request” is further used in the claimed method; and as also fails to clarify what technical features are related to such a request and what kind of service is actually requested by said request, thereby rendering the scope of protection of said claim unclear. In order to render the scope of protection clear, the claim should be amended by defining which kind of data is transmitted by said request and how the request relates to the claimed method.
The objections raised in respect of claim 1 also apply, mutatis mutandis, to corresponding claim 8.
preference”. This definition fails to clarify in which cases the direct or indirect downlink is selected according to the radio traffic data and in which cases according to the preference data. According to the definition of the claim, the terminal preference data is preferred, which means that it would be always selected. However, this would mean that the radio traffic data is irrelevant and consequently, said information would correspond to the terminal preference data. In this case, the definition of a determination based on radio traffic data would be superfluous. Therefore, it should be clarified what is actually meant be “as preference” in the context of the definition of said claim.
	Thus, for the purpose of examination, the claims will be interpreted as in the suitable broadest sense as below.
	
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE Corp. (“FS_SMARTER-mIoT clean up section 5.2.3,” 3GPP Draft; S1-160047 MIoT Clean Up 5.2.3R4, 3rd Generation Partnership Project (3GPP), January 31, 2016, cited by the applicants; hereinafter refer as ‘ZTE’) in view of Berggren et al. (U.S. 10,045,358; hereinafter ‘Berggren’).
	
In regard to claim 1, ZTE discloses the method carried out in a terminal for setting up a connection with a wireless communication network including a network node, which comprises
	transmitting terminal preference data to the radio network, said terminal preference data indicating terminal preference to receive one of direct or indirect downlink transmission when the terminal operates or intends to operate over a relay in the uplink (for example see page 2, “3gpp system shall be able to support choosing communication links, including direct link and indirect links, for an IoT device considering ... user preference” implies that the user preference has to be transmitter from the user, i.e. the terminal, to the network);
	receiving information from the network node indicating direct or indirect downlink data transmission (for example see page 2, “3GPP system shall be able to support choosing communication links, including direct link and indirect links” implies that this information has to be transmitted to the terminal in order to establish the direct/indirect link);
	receiving resource data for a connection configured according to said information (where it implicit that a resource data has to be transmitted from the network to the terminal, otherwise no transmission would be possible). Though, ZTE does not explicitly disclose for step of transmitting a service request to the network node over a relay; however, as discussed in part 6 above, unless a particular technical content is explicitly defined in the wording of said claims in respect of said term, said term may be as broadly interpreted as referring to any transmission of service request; which is well known and disclosed by Berggren.
In an analogous art of relaying, Berggren discloses the system/device and method for selecting between a direct or relaying channel to transmit data in cellular networks; wherein the control messages, e.g. service requests, is sent from the UE 130, e.g. terminal, to the eNB 121, network node, over a relay 122, e.g. relay, to provide relay priority indicator S1, U1 as disclosed in figs. 2, 4; col. 8, lines 32-33.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Berggren’s service request transmission into ZTE’s system with a motivation to provide advanced techniques of relaying as disclosed in col. 1, lines 45-46; col. 2, lines 56-63.

- Regarding claim 8, the combination of Berggren and ZTE also discloses for the corresponding method carried out at a base station, e.g. network node, to the method carried out at a terminal of claim 1, respectively; which only differs from the terminal as in claim 1 in terms of the category (base station vs terminal apparatus), and is substantially corresponding to claim 1 with respect to the technical features (transmitting vs receiving, etc.) thereof to seek a full protection for a disclosed invention.
Therefore, it is deemed obvious over claim 1, respectively, for the same rationales applied to claim 1 discussed above.

	- In regard to claim 19, the combination of Berggren and ZTE also discloses for a method for bearer modification for a terminal in connected mode communication with a network node of a wireless communication network, via a relay and a direct downlink connection from the network node, comprising
measuring signal quality of downlink data from the network node in the terminal (for example see Berggren: fig. 6A: step A1; col. 7, lines 1-9);
for example see Berggren: fig. 6A: step A2; col. 7, lines 10-22: “it is checked whether the determined link quality is below a predefined threshold”, although not explicitly mentioned, such a threshold decision corresponds to an in-coverage indication);
transmitting an in-coverage indicator, indicating out of coverage, based on the detected signal quality (for example see Berggren: col. 7, lines 28-40);
receiving bearer modification data of an indirect downlink connection from the network node, responsive to transmitting said in-coverage indicator (for example see Berggren: col. 7, lines 28-40: “the eNB considered a received signal quality ... when selecting between the direct channel and the relaying channel”, also implies that his information has to be transmitted to the terminal). Though, the combination of Berggren and ZTE does not explicitly disclose for wherein the terminal is configured with an indirect uplink connection; however, such lacking limitation would seem to be a matter of system/programmer’s designed choice(s) on direct/indirect uplink/downlink connection.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate for terminal’s specific indirect/direct uplink/downlink connection in the wireless/cellular network of combination of Berggren and ZTE as different designed choice(s) for applying to various access technologies as system/programmer’s choice(s).

- Regarding claims 2-4 and 9-12, in addition to features in base claims 1 and 8 (see rationales pertaining the rejection of base claims discussed above), the combination of Berggren and ZTE further discloses for wherein said terminal preference data indicates transmission for example Berggren: col. 5, lines 59-64).

- In regard to claims 5 and 13, in addition to features in base claims 1 and 8 (see rationales pertaining the rejection of base claims discussed above), the combination of Berggren and ZTE further fails to explicitly disclose for ‘Non Access Stratum’. However, since Non Access Stratum ‘NAS’ connection of layer 2 is well known in the art of wireless cellular network. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to easily be implemented into wireless/cellular network of the combination of Berggren and ZTE’s as different type of connections for applying to various access technologies as system’s designed choice(s) as disclosed in Berggren: col. 2, lines 48-55.

- Regarding claims 6 and 14, in addition to features in base claims 1 and 8 (see rationales pertaining the rejection of base claims discussed above), the combination of Berggren and ZTE further discloses for data transmitted in radio control signaling (for example see Berggren: col. 5, line 65 through col. 6, line 6).

	- In regard to claims 7 and 16-18, in addition to features in base claims 1 and 8 (see rationales pertaining the rejection of base claims discussed above), the combination of Berggren and ZTE further discloses for coverage indication based on the signal quality (for example see Berggren: fig. 1; col. 3, lines 12-58; wherein the relay priority indication S1, U1 in figs. 2 and 4 is based on coverage area).

	- Regarding claim 15, in addition to features in base claim 8 (see rationales pertaining the rejection of base claim discussed above), the combination of Berggren and ZTE further discloses for wherein information is based on radio traffic data (for example see Berggren: col. 5, line 49 through col. 6, line 6; wherein the decision criterion is selected based on traffic data).

8. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment, are based; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sang et al. (U.S. 10,375,747), Panteleev et al. (U.S. 10,484,926), Chun et al. (U.S. 2019/0239147), Stojanovski et al. (U.S. 2019/0357101) and Quadri et al. (GB 2460701) are all cited to show system/devices and methods for improving relaying data in wireless telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


February 12, 2021